Citation Nr: 0006350	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for focal 
glomerulosclerosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1983.

This appeal arose from an October 1997 rating action of the 
Montgomery, Alabama Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 for the service-connected focal 
glomerulosclerosis.  The veteran testified at a personal 
hearing at the RO in June 1998; in September 1998, a decision 
was rendered to increase the disability evaluation to 20 
percent, effective June 10, 1997, noting that her symptoms 
were more consistent with the residuals of cystitis 
(38 C.F.R. Part 4, Code 7512; rated as a voiding dysfunction) 
and not with the previous rating as the residuals of 
nephritis (38 C.F.R. Part 4, Code 7502; rated as a renal 
dysfunction).  In June, July and September 1999, the veteran 
and her representative were informed through supplemental 
statements of the case of the continued denial of her claim.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected focal glomerulosclerosis is 
manifested by complaints of nighttime leakage and morning 
urge incontinence, which requires the wearing of an absorbent 
pad.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected focal glomerulosclerosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 4.115a, Code 7512 
(1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record indicates that the veteran was granted service 
connection by a rating action issued in July 1993.  She was 
awarded a 10 percent disability evaluation under 38 C.F.R. 
Part 4, Code 7502, effective July 13, 1990.

A private outpatient treatment record dated May 12, 1997 
noted the veteran's complaints of suprapubic pain and 
dysuria.  A urinalysis (UA) conducted on May 20, 1997 
indicated a high reading of 39 and a 24 hour protein reading 
was 1170, which was also high.  

On June 3, 1997, the veteran was seen by a private urologist.  
It was noted that this was her first visit since 1993.  A UA 
showed 2+ dipstick for protein; otherwise, the test was 
negative, as was a micro examination.  About two months prior 
to this, she had started having urinary frequency and 
urgency.  Two to three weeks before, she developed more acute 
symptoms.  Despite medical treatment, she was still 
experiencing nocturnal incontinence 5 out of 7 nights.  
During the day, she had urgency and frequency.  It was 
thought that she might have bladder instability and spasms 
from a possible urinary tract infection.  On October 20, 
1997, she continued to be followed for her complaints of 
nocturnal incontinence.  She had negligible stress urinary 
incontinence.  This did not require a pad during a day.  She 
reported having nocturnal incontinence two to four nights per 
month, which was a significant improvement.  However, one 
week prior to this visit, she indicated that her nocturnal 
incontinence had increased to every night, although she was 
essentially asymptomatic during the day.  On November 20, 
1997, she still reported being asymptomatic during the day (a 
cystoscopy performed in July 1997 had been unremarkable).  
The UA was negative.  With Di-tropan, her nocturia was down 
to one to two times per night.  She indicated that she did 
not usually have significant leakage as long as she took her 
Di-tropan.

In June 1998, the veteran underwent a laparoscopic Burch 
bladder neck resection to alleviate her complaints of stress 
urinary incontinence.  At the time of this surgery, she 
indicated that she was still wetting two pads per day.  The 
physical examination had shown significant hypermobility with 
stress urinary incontinence which was relieved with digital 
elevation of the bladder neck.  A June 18 notation from her 
physician noted that she had responded well to the surgery.  
She was voiding well without any obstructive or irritative 
symptoms, and there was no incontinence.  However, about nine 
days after the surgery, she developed nocturnal enuresis.  
She would wake with the urge to void, but would already be 
wet.  During the day, she reported some urgency and a little 
bit of leakage with urgency, but denied stress incontinence.  
The UA was negative.  Her post-voiding residual was 150 cc.

On June 22, 1998, the veteran's spouse submitted a statement 
in her behalf.  He stated that she had severe bedwetting and 
urinary incontinence, even during intimate relations.  He 
indicated that, prior to her surgery, she had been wearing an 
absorbent pad 24 hours per day.

The veteran then testified at a personal hearing in June 
1998.  She stated that her surgery had worked for about nine 
days; then the leakage recurred.  She indicated that she was 
back to wearing absorbent pads every day.  During the day she 
was able to stay close to a bathroom so that urgency was not 
a problem.  However, she would not wake up at night and would 
consequently suffer enuresis.  She noted that her UA's had 
been pretty stable at 2+ protein.  

The veteran then submitted private outpatient treatment 
records developed between June 1998 and April 1999.  These 
reflected her continuing treatment for nocturnal 
incontinence, although it was noted that her June 1998 
surgery had resolved her stress urinary incontinence.  In 
November 1998, she indicated that she was moist every 
morning.  In November and December 1998, her post-voiding 
residual was 17 cc and 15 cc, respectively.  Despite this, 
she still complained of urinary urgency and nighttime urge 
incontinence.  

In April 1999, the veteran was examined by VA.  She indicated 
that she had urinary frequency at night and would wet the bed 
nightly.  Sometimes her bladder would feel completely empty, 
but she would have to almost immediately return to the 
bathroom.  The genitourinary examination noted her statement 
that she had to get up two to three times per night.  She 
denied hesitancy, a small stream or dysuria.  The pelvic 
examination found a recurrent Grade II cystocele.  An April 
21, 1999 clinic note, included her complaints of leakage and 
her comment that she would wear a pad.  The physical 
examination noted that her post-void residual was 50 cc. The 
maximum urethral pressure was 50 cm of water.  There was no 
leakage observed at 200 or 300 cc.  A Q-tip test was mildly 
positive at 30 degrees.  The impression was probable detrusor 
instability.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).  
The veteran's service-connected focal glomerulosclerosis will 
be rated as analogous to cystitis under 38 C.F.R. Part 4, 
Code 7512 (1999).

According to the applicable criteria, chronic cystitis will 
be rated as a voiding dysfunction.  38 C.F.R. § 4.115a (1999) 
states that diseases of the genitourinary system generally 
result in disabilities related to renal or voiding 
dysfunctions, infection, or a combination of these.  Where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  A 20 
percent evaluation is warranted for a voiding dysfunction 
which requires the wearing of absorbent materials which must 
be changed less than 2 times per day.  A 40 percent 
evaluation requires the wearing of absorbent material which 
must be changed 2 to 4 times per day.  A 20 percent 
evaluation is justified for urinary frequency when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent evaluation requires a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 20 percent currently 
assigned is not warranted.  There is no objective indication 
that the veteran wears absorbent materials which must be 
changed 2 to 4 times per day.  While she wears a pad during 
the day, she has indicated to her physician that she has no 
voiding symptoms during the day (save for urge with the first 
void of the morning).  Nor is there any objective indication 
that her daytime voiding interval is less than an hour or 
that she awakens five or more times at night to void.  In 
fact, during the April 1999 VA examination, she indicated 
that got up two to three times per night in order to void.  
Therefore, the current objective evidence does not suggest 
that entitlement to a 40 percent evaluation for the service-
connected focal glomerulosclerosis has been established.  It 
is found that the 20 percent evaluation assigned adequately 
compensates the veteran for her current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected focal 
glomerulosclerosis.


ORDER

An increased evaluation for the service-connected focal 
glomerulosclerosis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

